Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that his conduct, which formed the basis of his conviction, was protected under the First and Fourteenth Amendments, and further that section 722 of the Penal Law of the State of New York as applied to him was unconstitutional. The Court of Appeals held that appellant’s constitutional rights under the First and Fourteenth Amendments had not been violated and that, as applied to him, section 722 of the Penal Law was constitutional. [See 18 N Y 2d 621.]